Conference Call: Today, Tuesday, April 27, 2010 at 10:00 a.m. EDT Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast/Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through May 5, 2010 Conference ID # 67792611 IntegraMed® Q1 Net Income Rose 22% to $1.1 Million as Revenue Increased 9% to a Record $57.0 Million - Q1 EPS of $0.11 Despite Dilution Impact of 2.8 Million Share Offering - PURCHASE, NEW YORK — April 27, 2010 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing and managing specialty healthcare facilities in the fertility and vein care markets, today announced strong results for the first quarter ended March 31, Summary Financial Results (in thousands, except per share data) Q1 2010 Q1 2009 % Change Revenues: Fertility Centers $ 37,957 $ 36,283 5 % Consumer Services 6,086 5,226 16 % Vein Clinics 12,981 10,846 20 % Total Revenues $ 57,024 $ 52,355 9 % Contribution: Fertility Centers 3,055 2,640 16 % Consumer Services 1,390 1,513 (8 %) Vein Clinics 867 754 15 % Total Contribution $ 5,312 $ 4,907 8 % G&A Costs $ 3,196 $ 3,138 2 % Net Interest Expense 204 220 (7 %) Income Before Inc. Taxes 1,912 1,549 23 % Net Income $ 1,121 $ 920 22 % Diluted EPS $ 0.11 $ 0.10 10 % Diluted Shares 10,372 8,827 18 % Jay Higham, IntegraMed’s CEO, commented, ”Our Q1 financial performance reflects our ability to drive growth in all three segments of the business as well as margin expansion and infrastructure leverage across the company.Our Fertility Division enjoyed a strong quarter at both the revenue and operating income level.In our Consumer Services Division, our Attain IVF family of treatment financing solutions achieved very solid rebound in demand with both applications and enrollments up significantly, providing added confirmation of the programs’ appeal and high growth prospects.Our Vein Clinic business continued to generate attractive top and bottom line results as it achieved double digit increases in inquiries, new patient visits and first leg starts. 1 “In summary, the investments we made over the last few years are paying off with continued growth and margin expansion.We believe our businesses will continue to profit from the improving external environment and ongoing operational initiatives focused on patient recruitment, efficiency initiatives and new clinic development.The additional financial strength and flexibility provided by our successful follow on common stock offering in February is enabling us to aggressively pursue acquisitions in our fertility center business as well as more extensive direct to consumer marketing of Attain IVF and the development of more new vein clinics.We believe that the benefits from these investments will help push the company to its next stage of growth and development.” Fertility Centers Q1 2010 Q1 2009 Change % Change Revenue: $38.0M $36.3M + $1.7M +5% Operating Income: $3.1M $2.6M +$0.5M +16% Inquiries: 9,938 9,894 +44 +0% New Patient Visits: 7,041 6,980 +61 +1% IVF Cycles: 3,413 3,624 -211 -6% Fertility Centers top-line improvement was driven by both same store patient revenue growth of 2.2% in Q1, as well as a full quarter’s benefit from the three fertility contracts acquired in late 2009.Improved operating efficiencies resulted in operating income growing at three times the rate of revenue. Though operating efficiencies continued to have a positive effect on results, the previously discussed loss of a payer contract in the Chicago market a year ago, had a significant impact on the comparison of overall patient traffic to the first quarter of 2009.In addition, inclement weather in the Mid-Atlantic States in January and February affected access to our partner centers, thereby dampening new patient visits and procedure volumes. IntegraMed manages the most extensive consolidated network of contracted fertility centers in the U.S., encompassing 14 partner centers with 66 locations in 12 major markets across the country.This growing geographic breadth and diversity plays an important role in enabling the Company to deliver solid financial performance. Consumer Services (Attain IVF Program) Q1 2010 Q1 2009 Change % Change Revenue: $6.1M $5.2M +$0.9M +16% Operating Income: $1.4M $1.5M -$0.1M -8% Applications: 726 549 +177 +32% Enrollments: 361 253 +108 +43% Pregnancies: 219 211 +8 +4% The Consumer Services Division continued to achieve top-line growth with a 16% increase in revenue.Operating income from this business experienced a small negative variance compared to last year primarily due to the unusual and unsustainably high pregnancy rates experienced in Q1 ’09, which led to a record operating margin in the business.This quarter, pregnancy rates and operating margin reverted to more normal levels.It should also be noted that this business is the focus of an intensive new direct to consumer marketing effort, which will likely result in stronger growth, but modestly lower margins. 2 The strong growth in both applications and enrollments was largely driven by the ongoing success of the Attain IVF (in-vitro fertilization) Refund Program as well as the growing popularity of the Attain IVF Multi Cycle program launched in Q2 ‘09.The Attain IVF Multi Cycle program, which has a lower price point than the Attain IVF Refund Program, broadens the pool of potential patients who are able to enroll in the program. The Consumer Services Division is expected to achieve continued growth as the benefits of new marketing and consumer outreach initiatives begin to affect operating results.In addition, IntegraMed remains active in its pursuit of additional affiliates who will offer the program. The Attain IVF Refund Program was pioneered by IntegraMed to fund the financial cost of a patient’s decision to embark on a series of IVF treatments.The program is available in a flexible format that combines various treatment and refund options of up to six treatments and up to a 100% refund in the event that treatment does not result in the patient taking a baby home.The Attain IVF family of programs has strong consumer appeal and represent an important competitive advantage for IntegraMed affiliated fertility centers. Vein
